Title: Robley Dunglison to James Madison, 30 December 1829
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia.
                                
                                Decr 30th. 1829.
                            
                        
                         
                        I have received the inclosed letter from a respectable firm in Boston, and feel disposed to employ them in
                            purchasing the Books which we require at the University. In accordance with a regulation at the last meeting of the Board
                            of Visitors we shall have to order Books to the amount of 500 at home & abroad: and the percentage charged by
                            Messrs. Gray & Bowen is so moderate as I think to deserve our patronage. Should you see no objection to the Books
                            being ordered of them, seeing that we have now no Bookseller to the University, the Faculty will probably give Messrs Gray
                            & Bowen the Commission. I have the honor to be with the most profound respects Obediently Yours
                        
                        
                            
                                Robley Dunglison,
                            
                        Chairman of the Faculty
                    